Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US Patent No. 8,634,278). With regard to Claim 1, Nguyen discloses an audible wristwatch assembly (100) being configured to announce the date and time for a blind user, the assembly comprising: a strap (130) being matable to itself to form a closed loop wherein the strap is configured to be worn around a user's wrist; a housing (113) having the strap being extended therethrough wherein the housing is configured to be retained on the user's wrist, the housing having a recess (where 120 is placed) therein; an electronic clock (120) being positioned within the housing wherein the electronic clock is configured to track the time of day and the calendar date; a speaker (160) being coupled to the housing wherein the speaker is configured to emit audible sounds outwardly from the housing; and an announcement button (170) being movably coupled to the housing, the announcement button being positioned in the recess wherein the announcement button is configured to be inhibited from being inadvertently depressed, the speaker audibly emitting the time of day and the calendar date when the announcement button is depressed wherein the speaker is configured to alert the user to the time of day and the calendar date.
With regard to Claim 2, Nguyen discloses the strap having a first end, a second end and a first surface (Figs. 1-2) extending therebetween; the assembly further comprises a first mating member (Figs. 1-2) being coupled to the first surface, the first mating member being spaced from the first end; and the assembly further comprises a second mating member (Figs. 1-2) being coupled to the first surface, the second mating member being positioned between the first end and the first mating member, the second mating member releasably engaging the first mating member.
With regard to Claim 3, Nguyen discloses the housing having a top wall, a bottom wall and a perimeter wall (Figs. 1-2) extending therebetween, the perimeter wall being arcuate about an axis extending through the top and bottom walls such that the housing has a rounded shape; the housing having a first slot (where 130 is inserted) extending through the bottom wall and the perimeter wall; the housing has a second slot (where 130 is inserted) extending through the bottom wall and the perimeter wall, the first slot being positioned on an opposite side of the housing from the second slot; and the second end of the strap extending through the second slot having the second end of the strap being bounded to the strap such that the strap is coupled to the housing.
With regard to Claim 4, Nguyen discloses the first end of the strap being extendable through the first slot wherein the strap is configured to be wrapped around the user's wrist, the second mating member being manipulated to engage the first mating member wherein the strap is configured to be closed around the user's wrist having the bottom wall of the housing resting on the user's wrist, the top wall having the recess extending downwardly therein.
With regard to Claim 5, Nguyen discloses a control circuit (210) being positioned within the housing, the control circuit receiving an announcement input, the control circuit including voice synthesizing circuitry.
With regard to Claim 6, Nguyen discloses the announcement button being electrically coupled to the control circuit, the control circuit receiving the announcement input when the announcement button is depressed; and the speaker is electrically coupled to the control circuit, the speaker being turned on to emit audible sounds when the control circuit receives the announcement input wherein the speaker is configured to audibly announce the time of day and the calendar date to the user.
With regard to Claim 7, Nguyen discloses a plurality of control buttons (140, 150), each of the control buttons being movably coupled to the housing, each of the control buttons being recessed into the perimeter wall of the housing such that an exposed surface of each of the control buttons is spaced outwardly beyond the perimeter wall, each of the control buttons being electrically coupled to the control circuit, each of the control buttons controlling operational parameters of the electronic clock.
With regard to Claim 8, Nguyen discloses a power supply (Column 2, Lines 36-38) being positioned in the housing, the power supply being electrically coupled to the control circuit, the power supply comprising at least one battery (Column 2, Lines 36-38).
With regard to Claim 9, Nguyen discloses an audible wristwatch assembly (100) being configured to announce the date and time for a blind user, the assembly comprising: a strap (130) being matable to itself to form a closed loop wherein the strap is configured to be worn around a user's wrist, the strap having a first end, a second end and a first surface (Figs. 1-2) extending therebetween; a first mating member (Figs. 1-2) being coupled to the first surface, the first mating member being spaced from the first end; a second mating member (Figs. 1-2) being coupled to the first surface, the second mating member being positioned between the first end and the first mating member, the second mating member releasably engaging the first mating member; a housing (113) having the strap being extended therethrough wherein the housing is configured to be retained on the user's wrist, the housing having a recess (where 120 is placed) therein, the housing having a top wall, a bottom wall and a perimeter wall (Figs. 1-2) extending therebetween, the perimeter wall being arcuate about an axis extending through the top and bottom walls such that the housing has a rounded shape, the housing having a first slot (where 130 is inserted) extending through the bottom wall and the perimeter wall, the housing having a second slot (where 130 is inserted) extending through the bottom wall and the perimeter wall, the first slot being positioned on an opposite side of the housing from the second slot, the second end of the strap extending through the second slot having the second end of the strap being bounded to the strap such that the strap is coupled to the housing, the first end of the strap being extendable through the first slot wherein the strap is configured to be wrapped around the user's wrist, the second mating member being manipulated to engage the first mating member wherein the strap is configured to be closed around the user's wrist having the bottom wall of the housing resting on the user's wrist, the top wall having the recess extending downwardly therein; a control circuit (210) being positioned within the housing, the control circuit receiving an announcement input, the control circuit including voice synthesizing circuitry; an electronic clock (120) being positioned within the housing wherein the electronic clock is configured to track the time of day and the calendar date, the electronic clock being electrically coupled to the control circuit; a speaker (160) being coupled to the housing wherein the speaker is configured to emit audible sounds outwardly from the housing, the speaker being electrically coupled to the control circuit, the speaker being turned on to emit audible sounds when the control circuit receives the announcement input wherein the speaker is configured to audibly announce the time of day and the calendar date to the user; an announcement button (170) being movably coupled to the housing, the announcement button being positioned in the recess wherein the announcement button is configured to be inhibited from being inadvertently depressed, the announcement button being electrically coupled to the control circuit, the control circuit receiving the announcement input when the announcement button is depressed; a plurality of control buttons (140, 150), each of the control buttons being movably coupled to the housing, each of the control buttons being recessed into the perimeter wall of the housing such that an exposed surface of each of the control buttons is spaced outwardly beyond the perimeter wall, each of the control buttons being electrically coupled to the control circuit, each of the control buttons controlling operational parameters of the electronic clock; and a power supply (Column 2, Lines 36-38) being positioned in the housing, the power supply being electrically coupled to the control circuit, the power supply comprising at least one battery (Column 2, Lines 36-38).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having straps, speakers, control circuits and buttons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833